Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-20 on 2/28/19 is acknowledged.  Claims 1-20 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/19 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reagent supply portion, a washing portion, an electric field stirring portion, a stage transport mechanism, and a stage tilting mechanism in claim 1; a support mechanism in claim 3; a plurality of holding portions and transport portion in claim 6; a light transmissive housing portion in claim 8; flow path switching mechanism in claim 13; and image capture portion in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The Office asserts that terms and phrases like “capable of” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “capable of” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case. While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations, “a reagent supply portion, a washing portion, an electric field stirring portion, a stage transport mechanism, and a stage tilting mechanism in claim 1; a support mechanism in claim 3; a plurality of holding portions and transport portion in claim 6; a light transmissive housing portion in claim 8; flow path switching mechanism in claim 13; and image capture portion in claim 14” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function of the rejected claim limitations in the rejected claims.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2 is rejected because it is unclear what structural features performed the claimed tilting function. For examination purposes, this is considered an intended use and/or functional claim language.
Claim 10 is rejected because it is unclear how the pure water structurally defines the claimed device. For examination purposes, this is considered an intended use and/or functional claim language.
Claims 6, 17 and 18 are rejected because it is unclear how the reagent structurally defines the claimed device. For examination purposes, this is considered an intended use and/or functional claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akagami et al. (“Akagami,” US Pub. No. 2015/0233902) in view of Kaira et al. (“Kaira,” US Pub. No. 2006/0153736).
As to claim 1, Akagami discloses a pathological specimen preparation device, comprising: a stage portion including a stage (e.g., 21) on which a substrate (e.g., G) having a tissue specimen (e.g., T) fixed thereto is mounted; a reagent supply portion (e.g., cassette body 32) capable of supplying a reagent (e.g., solution S) to the substrate mounted on the stage; a washing portion (e.g., washing unit, [0036] et seq.) capable of supplying a washing solution to the substrate mounted on the stage; an electric field stirring portion (e.g., electric field stirring unit, [0036] et seq.) capable of stirring the reagent or the washing solution supplied to the substrate mounted on the stage by applying an electric field to the reagent or the washing solution; a stage transport mechanism (e.g., stage transport portion 23) that moves the stage in a first direction in which the washing portion, the reagent supply portion, and the electric field stirring portion are disposed; and a stage tilting mechanism (e.g., cassette transport 
Regarding claim 1, Akagami does not specifically disclose “a control unit, wherein the control unit drives and controls the stage transport mechanism according to a pathological specimen preparation protocol so as to move the stage on which the substrate is mounted in the first direction”.  Kaira discloses in e.g., [0046] et seq., A controller 608 can be included in the sample processing system 600 to execute logic instructions that control operations and functionality of components in the sample processing system 600, such as the substance dispensing device 604 and the cover handling device 606.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a controller because it would be desirable to have a component to execute logic instructions in an orderly manner. 
Regarding claim 1, Akagami does not specifically disclose the washing portion, the reagent supply portion, and the electric field stirring portion are sequentially disposed.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have these structural portions arranged in a particular order to optimize the acceleration and automation process of the staining apparatus. 
As to claim 2, this is considered an intended use and/or functional claim language. 
As to claim 3, see e.g., [0067] et seq. of Akagami. 
As to claim 4, see e.g., [0010] et seq. of Akagami.
In re Harza, 124 USPQ 378.  See e.g., [0067] et seq. of Akagami for reagent supply portion. See e.g., [0036] et seq. of Akagami for washing portion.  See e.g,. [0036] et seq. of Akagami for electric stirring portion. 
As to claim 6, see e.g., [0067] et seq. of Akagami for reagent supply portion; and [0046] et seq. of Kaira for control unit.  See above for motivation statement. 
As to claim 7, see e.g., [0023] et seq. of Kaira. See above for motivation statement.
As to claim 8, see e.g., [0069] et seq. of Akagami for light transmissive housing portion; see e.g., [0064] et seq. of Akagami for the residual amount detection sensor. 
As to claims 9 and 11, see e.g., tip portion in [0068] et seq. of Akagami for nozzle; and e.g., [0021] et seq. of Akagami for washing solution tanks and valve; and [0046] et seq. of Kaira for control unit.  See above for motivation statement.
As to claim 10, this is considered an intended use and/or functional claim language.
As to claim 12, see e.g., [0071] et seq. of Akagami for waste liquid tank and discharge flow path. 
As to claim 13, see e.g., [0071] et seq. of Akagami for waste liquid tank and discharge flow path; see e.g., [0041] et seq. of Kaira for flow path switching mechanism and control unit. See above for motivation statement.

As to claim 15, see e.g., [0143] of Kaira for display portion. See above for motivation statement.
As to claim 16, see e.g., [0046] et seq. of Kaira for computer having a memory portion.  See above for motivation statement.
As to claim 17, see 112 rejection above for the reagent; and e.g., [0046] et seq. of Kaira for the computer.  See above for motivation statement.
As to claim 18, see 112 rejection above for the reagent; see e.g., [0064] et seq. of Akagami for the residual amount detection sensor; and e.g., [0046] et seq. of Kaira for the computer.  See above for motivation statement.
As to claims 19 and 20, see e.g., [0046] et seq. of Kaira for the functions of the computer.  See above for motivation statement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



11/6/2021